 1   Whitney, Thompson & Jeffcoach LLP
     Marshall C. Whitney, #82952
 2   Mandy L. Jeffcoach, #232313
     8050 N. Palm Avenue, Suite 110
 3   Fresno, California 93711
     Telephone:     (559) 753-2550
 4   Facsimile:     (559) 753-2560

 5   Attorneys for Plaintiff CALIFORNIA CLOVIS, LLC

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10   CALIFORNIA CLOVIS, LLC, a Delaware                        Case No. 1:19-cv-00962-NONE-SKO
     limited liability company,
11
                                Plaintiff,                     STIPULATION TO AMEND
12                                                             OPPOSITION AND REPLY DATES
               v.                                              FOR MOTION FOR SUMMARY
13                                                             JUDGMENT AND [PROPOSED]
     SIERRA VISTA REALTY LLC, a California                     ORDER
14   limited liability company; SIERRA VISTA CH
     LLC, a California limited liability company;
15   SIERRA VISTA NASSIM LLC, a California
     limited liability company; and DOES 1 through 25,
16   inclusive,
17                              Defendants.
18

19             WHEREAS, the Court issued a Scheduling Order on November 7, 2019, pursuant to Federal

20   Rule of Civil Procedure 16 (Dkt. 22);

21             WHEREAS, on May 4, 2020, the Court modified the scheduling order given the ongoing

22   impact of the pandemic (Dkt. 32);

 2             WHEREAS, on August 11, 2020, the parties filed a stipulation to amend the scheduling order

25   based on Plaintiff’s principal’s advanced cancer diagnosis and related treatment, which rendered him

26   unable to sit for a deposition until mid to late October of 2020 and unable to travel (Dkt. 35);

27             WHEREAS, on August 13, 2020, the Court entered an amended scheduling order to

28   accommodate Plaintiff’s principal’s condition and treatment. The Court also set the trial date for

     June 29, 2021 (Dkt. 36);
     125.0 05547143.000                                 1
                          STIPULATION TO AMEND SCHEDULING ORDER AND [PROPOSED] ORDER;
                                          CASE NO. 1:19-CV-00962-NONE-SKO
 1             WHEREAS, on November 6, 2020, the Court entered an amended scheduling order to allow

 2   the parties to complete depositions in this matter and to ensure that the trial date in this matter does

 3   not conflict with one of Defendants’ lead trial attorney’s expected maternity leave (Dkt. 41);

 4             WHEREAS, on March 19, 2021, the Court entered an amended scheduling order with respect

 5   to the deadline for the parties to file their dispositive motions in this case (Dkt. 43);

 6             WHEREAS, on March 30, 2021, the Court entered an amended scheduling order with respect

 7   to the deadline for the parties to file their dispositive motions in this case (Dkt. 46);

 8             WHEREAS, on April 2, 2021, Defendants filed their Motion for Summary Judgment and

 9   Plaintiff’s opposition is presently due on May 5, 2021;

10             WHEREAS, on April 27, 2021, Plaintiff’s counsel learned that her client’s principal was

11   involved in a serious accident and has been hospitalized. As Plaintiff’s principal, Brad Hoyt, is

12   necessary to complete the Opposition and his present date of discharge is anticipated to be sometime

13   during the week of May 3-7, 2021. Given the dispositive nature of the pending motion, Mr. Hoyt

14   needs to be able to review the opposition and submit a timely declaration;

15             WHEREAS the parties submit that the above matters constitute good cause to extend the

16   deadlines relevant to the dispositive motions by ten (10) days;

17             WHEREAS, the parties stipulate and respectfully request that the Court enter the following

18   amended scheduling order in the above-referenced case:

19                        1.    Plaintiff’s Opposition to the dispositive shall be filed on or before May 14,

20   2021;

21                        2.    Defendants’ Reply shall be due on or before May 26, 2021;

22                        3.    A hearing on the dispositive motion shall take place on June 2, 20211.

 2

25

26
              1
                Undersigned counsel understand that, pursuant to this Court’s Order Unassigning District Judge (ECF No. 27)
27   and the accompanying Standing Order in Light of Ongoing Judicial Emergency in the Eastern District of California
     (ECF No. 27-1), no hearing will be held on any non-dispositive or dispositive motion absent a further order of this Court.
28   (See ECF No. 27-1 at § B.) The parties nonetheless provide the hearing date contained herein, which they understand
     will govern the briefing schedule pursuant to Local Rule 230.

     125.0 05547143.000                                          2
                          STIPULATION TO AMEND SCHEDULING ORDER AND [PROPOSED] ORDER;
                                          CASE NO. 1:19-CV-00962-NONE-SKO
 1

 2
     Dated: April 28, 2021                                DUANE MORRIS LLP
 3

 4                                                     By: /s/ Elinor H. Murarova
                                                          Elinor H. Murarova
 5                                                        Allison M. Midei
                                                          Meagen E. Leary
 6                                                        B. Alexandra Jones
                                                          Attorneys for COMM 2006-C8 SHAW AVENUE
 7                                                        CLOVIS LLC and LNR PARTNERS
                                                          CALIFORNIA MANAGER, LLC
 8

 9
     Dated: April 28, 2021                                WHITNEY, THOMPSON & JEFFCOACH LLP
10

11                                                     By: /s/ Mandy L. Jeffcoach
                                                          Marshall C. Whitney
12                                                        Mandy L. Jeffcoach
                                                          Attorneys for CALIFORNIA CLOVIS, LLC
13

14
                                              [PROPOSED] ORDER
15

16             Good cause having been shown (see Fed. R. Civ. P. 16(b)(4)), the parties’ joint request to

17   modify the case schedule (Doc. No. 46) is GRANTED as follows:

18             Dispositive Motion Deadlines:

19                   Opposition filing: May 14, 2021

20                   Reply filing: May 26, 2021

21   All other dates in the case (see Doc. No. 41) shall remain in place.

22

 2   IT IS SO ORDERED.
25        Dated:          April 28, 2021
26                                                        UNITED STATES DISTRICT JUDGE

27

28


     125.0 05547143.000                                    3
                          STIPULATION TO AMEND SCHEDULING ORDER AND [PROPOSED] ORDER;
                                          CASE NO. 1:19-CV-00962-NONE-SKO
